Broyles, C. J.
1. Special grounds 2, 3, and 4 of the motion for new trial are not complete and understandable within themselves, and therefore can not be considered by this court.
2. Under repeated rulings of the Supreme Court and this court, ground 5 of the motion for new trial, complaining of the exclusion of certain documentary evidence, can not be considered, since the evidence is not set forth in the ground or attached thereto as an exhibit.
3. Upon the conclusion of the evidence for the plaintiff, the court, on motion, directed a verdict for the defendants. The evidence for the plaintiff failed to make out a prima facie case for recovery, and the court should have granted a nonsuit instead of directing the verdict. “There is a substantial difference, materially affecting the rights of a plaintiff, *677between the award of a nonsuit and the direction of a verdict against him. Equitable Mfg. Co. v. Davis, 130 Ga. 67 (60 S. E. 262).” Copeland v. Jordan, 147 Ga. 601 (2) (95 S. E. 13). The judgment is affirmed, with direction that the verdict and judgment be set aside and a judgment of nonsuit entered in lieu thereof, and that the defendant in error pay the costs of prosecuting the writ of error. See Equitable Mfg. Co. v. Davis, supra.
Decided November 10, 1938.
J. L. Smith, for plaintiff. Boykin & Boyle,in, for defendants.

Judgment affirmed, imth direction.


Mmclntyre and Guerry, JJ., concur.